Case 2:20-cv-08696-JFW-KS Document 9 Filed 09/23/20 Page 1 of 3 Page ID #:42




  1   JOHNSON & PHAM, LLP
      Christopher D. Johnson, SBN: 222698
  2         E-mail: cjohnson@johnsonpham.com
      Christopher Q. Pham, SBN: 206697
  3         E-mail: cpham@johnsonpham.com
      Marcus F. Chaney, SBN: 245227
  4         E-mail: mchaney@johnsonpham.com
      6355 Topanga Canyon Boulevard, Suite 326
  5   Woodland Hills, California 91367
      Telephone: (818) 888-7540
  6   Facsimile: (818) 888-7544
  7   Attorneys for Plaintiffs
      BMW OF NORTH AMERICA, LLC and
  8   BAYERISCHE MOTOREN WERKE AG
  9
 10
                             UNITED STATES DISTRICT COURT
 11
                            CENTRAL DISTRICT OF CALIFORNIA
 12
                                     WESTERN DIVISION
 13
 14
      BMW OF NORTH AMERICA, LLC, a              Case No.: 2:20-cv-08696 JFW (KSx)
 15   Delaware limited liability company; and
      BAYERISCHE MOTOREN WERKE                  NOTICE OF RELATED CASES
 16   AG, a German corporation,
                                                [L.R. 83-1.3.1]
 17                 Plaintiffs,
 18                 v.
 19   INOVIT INC., a California corporation;
      WHEELS OUTLET USA LLC, a Florida
 20   limited liability company d/b/a INOVIT
      EAST COAST; YINGSHEN (VICTOR)
 21   MAO, an individual; and DOES 1-10,
      inclusive,
 22
                    Defendants.
 23
 24
 25
 26            Pursuant to Local Rule 83-1.3.1, Plaintiffs BMW of North America, LLC
 27   and Bayerische Motoren Werke AG (“BMW”) hereby file this notice of related
 28   cases.    The related case, BMW of North America, LLC, et al. v. Autosports

                                             -1-
                                  NOTICE OF RELATED CASES
Case 2:20-cv-08696-JFW-KS Document 9 Filed 09/23/20 Page 2 of 3 Page ID #:43




  1   European, Inc., et al. (C.D.C.A. Case No.: 2:14-cv-07961 SJO (PJWx)), was filed
  2   on October 15, 2014. On January 30, 2015, Defendant Inovit, Inc. (“Inovit”) was
  3   added as a named defendant in BMW’s First Amended Complaint [ECF Dkt. 31]
  4   which ultimately resulted in a settlement between BMW and Inovit, entry of a
  5   Permanent Injunction against Inovit, and dismissal of the entire action on January
  6   29, 2016 [ECF Dkt. 82]. A true and correct copy of the Pacer court case docket
  7   from this related case is attached hereto as Exhibit A.
  8         In this related case, BMW alleged that Inovit imported, advertised for sale,
  9   sold and distributed infringing replica BMW wheel rims to various automobile
 10   wheel resellers that infringed upon numerous BMW design patents. In addition,
 11   BMW alleged that Inovit sold and distributed the infringing replica BMW wheel
 12   rims with center caps and badges bearing counterfeit BMW®, BMW ///M® and
 13   MINI® trademarks.
 14         In this case, BMW again alleges that Inovit imported, advertised for sale,
 15   sold and distributed infringing replica BMW wheel rims to wheel retailers and
 16   resellers that infringe upon numerous BMW design patents. In particular, BMW
 17   Design Patent US D671,473 is implicated in both the related case and this case,
 18   among others. In addition, BMW alleges that Inovit imported labels and emblems
 19   into the United States that were seized by U.S. Customs bearing counterfeit
 20   BMW® trademarks. Lastly, BMW alleges that Inovit breached the settlement
 21   agreement - and violated the Permanent Injunction - that arose from the related
 22   case. Accordingly, the two actions are related under the Central District Local
 23   Rules because the instant actions “arise from the same or closely related
 24   transactions, happenings, or events” and call for a “determination of the same or
 25   substantially related or similar questions of law” as that presented in the related
 26   case and both matters involve the same or similar design patents and trademarks.
 27   L.R. 83-1.3.1(a) and (b).
 28

                                             -2-
                                  NOTICE OF RELATED CASES
Case 2:20-cv-08696-JFW-KS Document 9 Filed 09/23/20 Page 3 of 3 Page ID #:44




  1   DATED: September 23, 2020         JOHNSON & PHAM, LLP
  2
                                        By: /s/ Marcus F. Chaney
  3                                     Christopher D. Johnson, Esq.
  4                                     Christopher Q. Pham, Esq.
                                        Marcus F. Chaney, Esq.
  5                                     Attorneys for Plaintiffs
  6                                     BMW OF NORTH AMERICA, LLC and
                                        BAYERISCHE MOTOREN WERKE AG
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                       -3-
                            NOTICE OF RELATED CASES
